Exhibit 10.8




FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD MEMORANDUM
STANDARD (ST RET)


 
 
 
 
Employee:
 
[FIRST NAME] [LAST NAME]
 
 
Grant Date:
 
[GRANT DATE]
 
 
Number of Shares Subject to Award:
 
[NUMBER OF SHARES]
 
 
Date Vested:
 
 
 
 
 
 
 
 
 
 
 

Additional terms and conditions of your Award are included in the Restricted
Stock Unit Agreement. As a condition to your receipt of Shares, you must log on
to Fidelity’s website at www.netbenefits.fidelity.com and accept the terms and
conditions of this Award within 120 calendar days of your Award Grant Date. If
you do not accept the terms and conditions of this Award within such time at
www.netbenefits.fidelity.com, this Award will be forfeited and immediately
terminate.
Note: Sections 4(c) and 5(b) of the Restricted Stock Unit Agreement contains
provisions that restrict your activities. These provisions apply to you and, by
accepting this Award, you agree to be bound by these restrictions.
 

RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), Fiserv,
Inc., a Wisconsin corporation (the “Company”), has granted you Restricted Stock
Units (the “Award”) entitling you to receive such number of shares of Company
common stock (the “Shares”) as set forth in the Award Memorandum on the terms
and conditions set forth in this agreement (this “Agreement”), the Award
Memorandum and the terms of the Plan. Capitalized terms used in this Agreement
and not defined herein shall have the meanings set forth in the Plan.
In the event of a conflict between the terms of this Agreement or the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.
 
1.    Grant Date. The Award is granted to you on the Grant Date set forth in the
Award Memorandum.
 
2.
Vesting. Provided that you are an employee as of the applicable date, this Award
will vest as indicated in the Award Memorandum, and, subject to any deferral
election then in effect, the Shares subject to this Award will be issued as
indicated in this Agreement. This Award also may continue to vest following your
Retirement (as defined below) as described in Sections 5(a) and (b).

 
3.
Termination of Award. Your Award shall terminate in all events on the earlier of
(a) the date upon which vesting is no longer permitted pursuant to Section 5 or
(b) your failure to accept the terms of this Agreement, the Award Memorandum and
the Plan within the time period and in the manner specified in this Agreement.



4.    Confidential Information, Non-Competition and Related Covenants.
 
(a)
Definitions.

 
(i)
“Fiserv” means the Company, its direct and indirect Subsidiaries, affiliated
entities, successors, and assigns.

 
(ii)
“Confidential Information” means all trade secrets, Innovations (as defined
below), confidential or proprietary business information and data, computer
software, and database technologies or technological information, formulae,
templates, algorithms, designs, process and systems information, processes,
intellectual property rights, marketing plans, client lists and specifications,
pricing and cost information and any other confidential information of Fiserv or
its clients, vendors or subcontractors that relates to the business of Fiserv or
to the business of any client, vendor or subcontractor of Fiserv or any other
party with whom Fiserv agrees to hold information in confidence, whether
patentable, copyrightable or protectable as a trade secret or not, except:
(A) information that is, at the time of disclosure, in the public domain or that
is subsequently published or otherwise becomes part of the public domain through
no fault of yours; or (B) information that is disclosed by you under order of
law or governmental regulation; provided, however, that you agree to notify the
General Counsel of Fiserv upon receipt of any request for disclosure as soon as
possible prior to any such disclosure so that appropriate safeguards may be
maintained.

 
(iii)
“Competing Product or Service” means any product or service that is sold in
competition with, or is being developed and that will compete with, a product or
service developed, manufactured, or sold by Fiserv. For purposes of this
Section 4, Competing Products or Services as to you are limited to products
and/or services with respect to which you participated in the development,
planning, testing, sale, marketing or evaluation on behalf of Fiserv during any
part of your employment with Fiserv, or after the termination of your
employment, during any part of the 24 months preceding the termination of your
employment with Fiserv, or for which you supervised one or more Fiserv
employees, units, divisions or departments in doing so.

       
(iv)
“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in the sale or
marketing of any Competing Product or Service.

 
(v)
“Innovations” means all developments, improvements, designs, original works of
authorship, formulas, processes, software programs, databases, and trade
secrets, whether or not patentable, copyrightable or protectable as trade
secrets, that you, either by yourself or jointly with others, create, modify,
develop, or implement during the period of your employment with Fiserv that
relate in any way to Fiserv’s business.

 
(vi)
“Moral Rights” means any rights to claim authorship of a work of authorship, to
object to or prevent the modification of any such work of authorship, or to
withdraw from circulation or control the publication or distribution of any such
work of authorship.

 
(vii)
“Client” means any person, association or entity: (A) for which you directly
performed services or for which you supervised others in performing services
with Fiserv, during any part of your employment with Fiserv, or after the
termination of your employment, during any part of the 24 months preceding the
termination of your employment with Fiserv; or (B) about which you have
Confidential Information as a result of your employment with Fiserv.

 
(viii)
“Prospective Client” means any client: (A) with which Fiserv was in active
business discussions or negotiations at any time during any part of your
employment with Fiserv, or after the termination of your employment, during any
part of the 24 months preceding the termination of your employment with Fiserv,
in which you participated or for which you directly performed services or for
which you supervised others in performing services with Fiserv; or (B) about
which you have Confidential Information as a result of your employment with
Fiserv.

 
(b)
During your employment, Fiserv will provide you with Confidential Information
relating to Fiserv, its business and clients, the disclosure or misuse of which
would cause severe and irreparable harm to Fiserv. You agree that all
Confidential Information is and shall remain the sole and absolute property of
Fiserv. Upon the termination of your employment for any reason, you shall
immediately return to Fiserv all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
You further agree that, without the written consent of the Chief Executive
Officer of the Company or, in the case of the Chief Executive Officer of the
Company, without the written approval of the Board of Directors of the Company:

 
(i)
You will not disclose, use, copy or duplicate, or otherwise permit the use,
disclosure, copying or duplication of any Confidential Information of Fiserv,
other than in connection with the authorized activities conducted in the course
of your employment with Fiserv. You agree to take all reasonable steps and
precautions to prevent any unauthorized disclosure, use, copying or duplication
of Confidential Information.

 
(ii)
All Innovations are and shall remain the sole and absolute property of Fiserv.
You will provide all assistance requested by Fiserv, at its expense, in the
preservation of its interest in any Innovations in any country, and hereby
assign and agree to assign to Fiserv all rights, title and interest in and to
all worldwide patents, patent applications, copyrights, trade secrets and other
intellectual property rights in any Innovation. You also assign and agree to
assign to Fiserv, or, where applicable, to waive, which waiver shall inure to
the benefit of Fiserv and its assigns, all Moral Rights in any Innovation.

 
(iii)
Notwithstanding the preceding statements, you understand that, pursuant to 18
U.S.C. §1833(b)(1) and §1833(b)(2):



(A)
An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (I) is made
(x) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney and (y) solely for the purpose of
reporting or investigating a suspected violation of law; or (II) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.



(B)
An individual who files a lawsuit for retaliation by the Company for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (I) files any document containing the trade secret under seal and
(II) does not disclose the trade secret, except pursuant to court order.



You understand that if you are found to have wrongfully misappropriated a trade
secret, you may be liable to the Company for, among other things, exemplary
damages and attorneys’ fees.


(c)
You agree that, without the written consent of the Chief Executive Officer of
the Company or, in the case of the Chief Executive Officer of the Company,
without the written approval of the Board of Directors of the Company, you shall
not engage in any of the conduct described in subsections (i) or (ii), below,
either directly or indirectly, or as an employee, contractor, consultant,
partner, officer, director or stockholder, other than a stockholder of less than
5% of the equities of a publicly traded corporation, or in any other capacity
for any person, firm, partnership or corporation:

 
(i)
During the time of your employment with Fiserv, you will not: (A) perform duties
as or for a Competitor, Client or Prospective Client of Fiserv (except to the
extent required by your employment with Fiserv); or (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv.

 
(ii)
For a period of 12 months following the date of termination of your employment,
you will not: (A) perform duties as or for a Competitor, Client or Prospective
Client of Fiserv that are the same as or similar to the duties performed by you
for Fiserv at any time during any part of the 24 month period preceding the
termination of your employment with Fiserv; (B) participate in the inducement of
or otherwise encourage Fiserv employees, clients, or vendors to currently and/or
prospectively breach, modify, or terminate any agreement or relationship they
have or had with Fiserv during any part of the 24 month period preceding the
termination of your employment with Fiserv; or (C) participate voluntarily or
provide assistance or information to any person or entity either negotiating
with Fiserv involving a Competing Product or Service, or concerning a potential
or existing business or legal dispute with Fiserv, including, but not limited
to, litigation, except as may be required by law.

No provision of these subsections (i) and (ii) shall apply to restrict your
conduct, or trigger any reimbursement obligations under this Agreement, in any
jurisdiction where such provision is, on its face, unenforceable and/or void as
against public policy, unless the provision may be construed or deemed amended
to be enforceable and compliant with public policy, in which case the provision
will apply as construed or deemed amended.
 
(d)
You acknowledge and agree that compliance with this Section 4 and, if
applicable, Section 5(b)(iii) is necessary to protect the Company, and that a
breach of any of this Section 4 or Section 5(b)(iii) will result in irreparable
and continuing damage to the Company for which there will be no adequate remedy
at law. In the event of a breach of this Section 4, or any part thereof, the
Company, and its successors and assigns, shall be entitled to injunctive relief
and to such other and further relief as is proper under the circumstances. The
Company may institute and prosecute proceedings in any Court of competent
jurisdiction either in law or in equity to obtain damages for any such breach of
this Section 4 or Section 5(b)(iii), or to enjoin you from performing services
in breach of Section 4. You hereby agree to submit to the jurisdiction of any
Court of competent jurisdiction in any disputes that arise under this Agreement.

 
(e)
You further agree that, in the event of your breach of this Section 4 or in
accordance with Section 5(b)(vi)(C), the Company shall also be entitled to
recover the value of all amounts previously paid or payable and any shares (or
the current value of any shares) delivered or deliverable to you pursuant to any
Fiserv bonus program, this Agreement, and any other Fiserv plan or arrangement.

 
(f)
You agree that the terms of this Agreement shall survive the termination of your
employment with the Company.



(g)
YOU HAVE READ THIS SECTION 4 AND SECTION 5(b) AND AGREE THAT THE CONSIDERATION
PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREE THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON YOUR ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

 
5.    Termination of Employment.
 
(a)
Vesting. If you cease to be an employee of the Company or any Subsidiary of the
Company for any reason (a “Termination Event”), the unvested portion of the
Award shall terminate on the date on which such Termination Event occurs;
provided that, if the reason for your Termination Event is:



(i)
Death or Disability, then the unvested portion of this Award as of the date of
your death or Disability, subject to any deferral election then in effect, shall
be vested in full;



(ii)
Retirement, then the unvested portion of the Award shall continue to vest as
described in subsection (b).



If you are regularly scheduled to work less than 20 hours per calendar week for
the Company or any Subsidiary of the Company, you will be deemed to have
experienced a Termination Event.


(b)
Continued Vesting Upon Retirement.



(i)
For purposes of this Section 5, “Retirement” means the cessation of service as
an employee for any reason other than death, Disability or termination for Cause
if:


(A)
you are at least 60 years of age and have at least 10 years of continuous
service with the Company and its Subsidiaries; and



(B)
you have provided advance notice of your retirement as described below, unless a
shorter period is approved by the Company’s Chief Executive Officer, Chief Human
Resources Officer or their respective designees:



(1)
If you are employed at the Vice President level or below, you have provided at
least 6 months’ advance notice of your retirement; or



(2)
If you are employed at the Senior Vice President level or above, you have
provided at least 12 months’ advance notice of your retirement.



The Chief Executive Officer or Chief Legal Officer of the Company shall make a
determination if there is a question as to the level of an employee and the
applicable notice requirement.


(ii)
After your Retirement, the unvested portion of the Award shall continue to vest
on the normal vesting dates indicated in the Award Memorandum as if you had not
ceased to be an employee.



(iii)
If you are employed at the Director level or higher as of the date of your
Retirement, in addition to the obligations set forth in Section 4 for the period
set forth therein, while any portion of this Award remains unvested and for one
year after the last vesting event of any equity award held by you at the time of
Retirement (the “Restricted Period”), you may not:



(1)
perform work of any kind for a Competitor, including as an employee, board
member, consultant or otherwise;



(2)
perform work for a non-Competitor other than as permitted by clause (iv) below;
or



(3)
violate any post-employment covenant applicable to you under any agreement in
effect with, or policy of, the Company or any of its Subsidiaries (each of
(1)-(3) being a “Post-Retirement Violation”).



(iv)
During the Restricted Period you may work for a non-Competitor; provided that
you may not have a role or responsibilities similar to or greater than those
which you had while employed by the Company. For the sake of clarity, work for a
non-profit and service as a director for a non-Competitor are expressly
permitted.



(v)
While this Award is outstanding, as a condition to continued vesting, upon
request of the Company, you must certify that you have not engaged in a
Post-Retirement Violation and must provide such information as the Company
requests in order to verify such certification.



(vi)
Without limiting any other provision of this Agreement, including Section 4 as
applicable, if a Post-Retirement Violation occurs:



(A)
vesting of any unvested portion of the Award shall immediately cease;



(B)
any Shares received upon vesting after the Post-Retirement Violation are subject
to recoupment (either the actual shares or the current value thereof) if the
Post-Retirement Violation was of the nature described in (iii)(2) above;



(C)
the remedies available to the Company under Section 4(e), including recoupment
of Shares, shall apply if the Post-Retirement Violation was of the nature
described in (iii)(1) or (3) above and occurred during the first 12 months
following Retirement; and



(D)
any Shares received upon vesting after Retirement are subject to recoupment
(either the actual shares or the current value thereof) if the Post-Retirement
Violation was of the nature described in (iii)(1) or (3) above and occurred
after the one-year anniversary of your Retirement.



(vii)
All determinations regarding whether you have engaged in a Post-Retirement
Violation shall be made by the Compensation Committee.



(viii)
If you die after Retirement and prior to the date the Award vests in full (and
provided that a Post-Retirement Violation has not occurred), then the Award
shall become fully vested as of the date of your death.



(c)
Change of Control. If a Change of Control of the Company occurs, the provisions
of Section 18(c) of the Plan shall apply to this Award. If the successor or
purchaser in the Change of Control has assumed the Company’s obligations with
respect to this Award or provided a substitute award as contemplated by
Section 18(c)(i) of the Plan and, within 12 months following the occurrence of
the Change of Control, you are terminated without Cause or you terminate your
employment for Good Reason (as hereinafter defined), this Award or such
substitute award shall become fully vested, and the provisions of Section 4
shall immediately cease to apply.

 
“Good Reason” means your suffering any of the following events without your
consent: (x) significant or material lessening of your responsibilities; (y) a
reduction in your annual base salary or a material reduction in the level of
incentive compensation for which you have been eligible during the two years
immediately prior to the occurrence of the Change of Control and/or a material
adverse change in the conditions governing receipt of such incentive
compensation from those that prevailed prior to the occurrence of the Change of
Control; or (z) the Company requiring you to be based anywhere other than within
50 miles of your place of employment at the time of the occurrence of the Change
of Control, except for reasonably required travel to an extent substantially
consistent with your business travel obligations.


If the Change of Control of the Company occurs after your Retirement and prior
to the date this Award has become vested in full (and prior to the occurrence of
a Post-Retirement Violation), and if the successor or purchaser in the Change of
Control does not either assume the Company’s obligations with respect to the
Award or provide a substitute award, then this Award shall vest in full
immediately prior to the date of such Change of Control.
(d)
Service as Director. For purposes of this Agreement, an employee of the Company,
if also serving as a director, will not be deemed to have terminated employment
for purposes of this Agreement until his or her service as a director ends, and
his or her years of service will be deemed to include years of service as a
director.

 
(e)
No Further Obligation. The Company will have no further obligations to you under
this Agreement if the Award terminates as provided herein.



(f)
Separation Agreement. The provisions of this Section 5 are subject to (and may
be amended by) the terms of a written separation agreement entered into between
you and the Company or any of its Subsidiaries.

6.
Deferral of Restricted Stock Units. If you are eligible to, and properly elect
to, defer delivery of all or part of the Shares otherwise issuable under this
Award, such deferral will be governed by the Restricted Stock Unit Deferral
Election Form executed by you separately from this Agreement.

7.
Issuance of Shares. The Company, or its transfer agent, will issue and deliver
the Shares to you as soon as practicable after the Award vests (pursuant to the
terms hereof) with respect to such Shares, or, if a deferral election was made,
at the time specified in the Deferral Election Form; provided that, if the Award
vests as a result of a Termination Event resulting from your Disability after
you become Retirement-eligible, then the Shares will be delivered upon the next
scheduled vesting date after your separation from service within the meaning of
Code Section 409A. If you die before the Company has distributed any portion of
the vested Shares, the Company will issue the Shares to your estate or in
accordance with applicable laws of descent and distribution. The Shares will be
issued and delivered in book entry form, and the Company will not be liable for
damages relating to any delays in making an appropriate book entry or any
mistakes or errors in the making of the book entry; provided that the Company
shall correct any errors caused by it. Any such book entry will be subject to
such stop transfer orders and other restrictions as the Company may deem
advisable under (a) the Plan and any agreement between you and the Company with
respect to this Award or the Shares, (b) any applicable federal or state laws
and (c) the rules, regulations and other requirements of the Securities and
Exchange Commission (“SEC”) or any stock exchange upon which the Shares are
listed. The Company may cause an appropriate book entry notation to be made with
respect to the Shares to reference any of the foregoing restrictions.

8.
Non-Transferability of Award. Except as provided in the Plan, this Agreement and
the Award Memorandum, until the Shares have been issued under this Award, this
Award and the Shares issuable hereunder and the rights and privileges conferred
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated (by operation of law or otherwise). Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or of
any right or privilege conferred hereby, contrary to the provisions of the Plan
or of this Agreement, or upon any attempted sale under any execution, attachment
or similar process upon the rights and privileges conferred hereby, this Award
and the rights and privileges conferred hereby shall immediately become null and
void.

9.
Conditions to Issuance of Shares. The Shares issued to you hereunder may be
either previously authorized but unissued shares or issued shares which have
been reacquired by the Company. The Company shall not be required to issue any
Shares hereunder prior to fulfillment of all of the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the SEC or any other governmental regulatory body, which the
compensation committee of the Board of Directors (the “Compensation Committee”)
shall, in its discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any state or federal governmental agency, which
the Compensation Committee shall, in its discretion, determine to be necessary
or advisable; (d) the lapse of such reasonable period of time following the date
of vesting of the Award or the payment event specified in a deferral election as
the Compensation Committee may establish from time to time for reasons of
administrative convenience (provided that any such period shall be in compliance
with Code Section 409A); and (e) your acceptance of the terms and conditions of
this Agreement, the Award Memorandum and the Plan within the time period and in
the manner specified in this Agreement.

10.
Dividends; No Rights as Shareholder. If the Company declares a cash dividend and
the dividend record date occurs prior to the date the Award vests, you will be
credited with an additional number of Restricted Stock Units on the date the
cash dividends are paid to the Company shareholders equal to (a) the amount of
cash dividends payable with respect to a number of shares of stock equal to your
Restricted Stock Units divided by (b) the Fair Market Value of a Share on the
date the dividend is paid. These additional Restricted Stock Units will be
subject to the same terms and conditions as the Restricted Stock Units with
respect to which the dividend equivalents were credited. Until this Award vests
and the Shares are issued to you, you shall have no rights as a shareholder of
the Company with respect to the Shares. Specifically, you understand and agree
that you do not have voting rights or, except as provided in this Section 10,
the right to receive dividends or any other distributions paid with respect to
shares of Company common stock by virtue of this Award or the Shares subject
hereto.

11.
Addresses for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company as follows: Corporate
Secretary, Fiserv, Inc., 255 Fiserv Drive, Brookfield, WI 53045, or at such
other address as the Company may hereafter designate in writing. Any notice to
be given to you shall be addressed to you at the address set forth in the
Company’s records from time to time.  

12.
Captions; Agreement Severable. Captions provided herein are for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.

13.
Securities and Tax Representations.

(a)
You acknowledge receipt of the prospectus under the Registration Statement on
Form S-8 with respect to the Plan filed by the Company with the SEC. You
represent and agree that you will comply with all applicable laws and Company
policies relating to the Plan, this Agreement and any disposition of Shares and
that upon the acquisition of any Shares subject to this Award, you will make or
enter into such written representations, warranties and agreements as the
Company may reasonably request to comply with applicable securities laws or this
Agreement.

(b)
You represent and warrant that you understand the federal, state and local
income and employment tax consequences associated with the granting of the
Award, the vesting of the Award, the deferral of all or a portion of the Shares
otherwise issuable upon vesting of the Award, and the subsequent sale or other
disposition of any Shares. You understand and agree that when this Award vests
and Shares are issued, and you thereby realize gross income (if any) taxable as
compensation in respect of such vesting or issuance, the Company will be
required to withhold federal, state and local taxes on the full amount of the
compensation income realized by you and may also be required to withhold other
amounts as a result of such vesting. You also understand and agree that the
Company may be required to withhold certain payroll taxes in connection with
your Retirement or your termination due to Disability prior to the issuance of
Shares. You hereby agree to provide the Company with cash funds or Shares equal
in value to the federal, state and local payroll and income taxes and other
amounts required to be withheld by the Company or its Subsidiary in respect of
any compensation income or wages in relation to the Award or make other
arrangements satisfactory to the Company regarding such amounts, which may
include deduction of such taxes from other wages owed to you by the Company or
its Subsidiaries. All matters with respect to the total amount to be withheld
shall be determined by the Company in its sole discretion.

14.
Market Stand-Off. The Company reserves the right to impose restrictions on
dispositions in connection with any underwritten public offering by the Company
of its equity securities pursuant to an effective registration statement filed
under the Securities Act of 1933, as amended. Upon receipt of written notice
from the Company of a trading restriction, you agree that you shall not directly
or indirectly sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or transfer or
agree to engage in any of the foregoing transactions with respect to, any Shares
acquired under this Award without the prior written consent of the Company. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.

15.
General Provisions.

 
(a)
None of the Plan, this Agreement or the Award Memorandum confers upon you any
right to continue to be employed by the Company or any Subsidiary of the Company
or limits in any respect any right of the Company or any Subsidiary of the
Company to terminate your employment at any time, without liability.

 
(b)
This Agreement, the Award Memorandum, the Plan and the Restricted Stock Unit
Deferral Election Form, if any, contain the entire agreement between the Company
and you relating to the Award and the Shares and supersede all prior agreements
or understandings relating thereto.

 
(c)
This Agreement and the Award Memorandum may only be modified, amended or
cancelled as provided in the Plan.

 
(d)
If any one or more provisions of this Agreement or the Award Memorandum is found
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 
(e)
Any remedies available to the Company under the Plan or this Agreement are
cumulative and are in addition to, and are not affected by, the other rights and
remedies available to the Company under the Plan, this Agreement, by law or
otherwise.

 
(f)
This Agreement and the Award Memorandum shall be governed by and construed in
accordance with the laws of the State of Wisconsin, without regard to conflict
of law provisions.



(g)
The Company agrees, and you agree, to be subject to and bound by all of the
terms and conditions of the Plan. The Prospectus for the Plan is accessible on
the Company’s administrative agent’s website (www.netbenefits.fidelity.com) in
the “forms library” and a paper copy is available upon request.

 
(h)
This Agreement and the Award Memorandum shall be binding upon and inure to the
benefit of any successor or assign of the Company and to any heir, distributee,
executor, administrator or legal representative entitled by law to your rights
hereunder.

 
(i)
You understand that, under the terms of the Plan, this Agreement and the Award
Memorandum, the Company may cancel or rescind this Award and/or the Shares in
certain circumstances.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by, this Agreement,
the Award Memorandum and the Plan.
Your acceptance of the terms of this Agreement, the Award Memorandum and the
Plan through our administrative agent’s website is a condition to your receipt
of Shares. You must log on to our administrative agent’s website and accept the
terms and conditions of this Agreement, the Award Memorandum and the Plan within
120 calendar days of your Award Grant Date. If you do not accept the terms and
conditions of this Agreement, the Award Memorandum and the Plan within such
time, this Award will be forfeited and immediately terminate.
 






4827-0005-3025.4

